Citation Nr: 9924511	
Decision Date: 08/27/99    Archive Date: 09/08/99

DOCKET NO.  95-12 905 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for 
residuals of a neck injury.

2.  Entitlement to an increased evaluation for chronic low 
back disorder with degenerative changes, currently evaluated 
as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel


INTRODUCTION

The veteran had active service from October 1951 to October 
1955.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 1995 rating decision of the Atlanta, 
Georgia Department of Veterans Affairs (VA) Regional Office 
(RO).  

The veteran and his representative appeared at a hearing 
before a hearing officer at the RO in February 1996.  The 
veteran and his representative also presented testimony at a 
videoconference hearing before a Member of the Board in June 
1999.

The Board notes that at the June 1999 hearing, the veteran 
raised the issues of entitlement to service connection for 
heart disease and for a digestive tract disorder.  As the 
record does not indicate that claims for such disorders have 
been filed at the RO, it does not appear that the RO has had 
an opportunity to adjudicate such issues. The United States 
Court of Appeals for Veterans Claims (Court) has noted that 
38 U.S.C.A. § 7105 (West 1991) establishes a series of very 
specific, sequential, procedural steps that must be carried 
out by a claimant and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. Derwinski, 928 F.2d 389, 
391 (Fed. Cir. 1991)) before a claimant may secure "appellate 
review" by the BVA.  All steps required for jurisdiction have 
not been satisfied. 



FINDINGS OF FACT

1.  The RO denied service connection for residuals of a neck 
injury in April 1987.  The veteran did not appeal that 
decision.

2.  The veteran has not submitted evidence which must be 
considered in order to fairly decide the merits of the claim 
of service connection for residuals of a neck injury.


CONCLUSIONS OF LAW

1.  The April 1987 rating decision denying service connection 
for residuals of a neck injury is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 20.302(a), 20.1103 
(1998).

2.  Evidence submitted to reopen the claim of entitlement to 
service connection for residuals of a neck injury is not new 
and material, and the claim is not reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Prior unappealed decisions of the RO are final.  However, if 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, VA shall reopen 
the claim and review the former disposition of the claim.  
Manio v. Derwinski, 1 Vet. App 145 (1991).  The Court has 
held that when determining whether the evidence is new and 
material, the VA must conduct a three-step test: first, the 
VA must determine whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108 (West 
1991); second, if new and material evidence has been 
presented, immediately upon reopening the claim, the VA must 
determine whether, based upon all the evidence of record in 
support of the claim, presuming its credibility, the claim as 
reopened is well grounded pursuant to 38 U.S.C.A. § 5107(a); 
and third, if the claim is well grounded, the VA may evaluate 
the claim after ensuring that the duty to assist under 
38 U.S.C.A. § 5107(b) has been fulfilled.  Winters v. West, 
12 Vet. App. 203 (1999), citing Elkins v. West, 12 Vet. App. 
209 (1999).

Under 3.156(a) (1998), new and material evidence is defined 
as evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.    

The Board denied service connection for residuals of a neck 
injury in April 1987.  At that time, the evidence included 
the veteran's claim, service medical records, and a February 
1987 VA examination.  Service medical records indicated that 
the veteran was treated on several occasions for back and 
right shoulder complaints; however, service medical records 
do not show any report of injury to the neck.  On examination 
for discharge from service, no complaints, diagnosis or 
treatment of  the neck were noted.  At the February 1987 VA 
examination, the veteran reported that he injured his neck 
playing football in service.  The veteran complained of 
chronic neck discomfort since service that has become worse.  
On evaluation, the veteran could put his chin well down on 
his chest and backward extension of the neck was 30 degrees.  
The diagnoses included chronic cervical arthralgia and 
degenerative changes of the cervical spine.

At the time of the April 1987 rating decision, there was 
evidence of current disability of the cervical disability and 
the veteran had asserted that he began having trouble with 
his neck during service.  However, the RO noted that there 
was no competent medical evidence of a nexus between the 
veteran's cervical disorder and his active service.  The 
veteran did not appeal the April 1987 decision.

Evidence submitted or associated with the claims file since 
the April 1987 denial consists of private medical records, VA 
examinations and medical records, and the veteran's testimony 
and statements.  

In a September 1989 letter, a chiropractor stated that he had 
treated the veteran since 1986 and diagnosed of cervical 
strain-sprain complicated by omodynia, cephalalgia, 
nystagmus, and paresthesia in the upper extremities.

VA medical records from November 1990 to May 1991 show that 
the veteran gave a history of cervical injury playing 
football during service, and now complained of chronic 
cervical and neck pain.  X-ray evidence revealed 
osteoarthritis at the unco-vertebral joints between C3-4 and 
C4-5.  

At a June 1991 VA examination, the veteran reported that he 
injured his neck and back during service and was hospitalized 
for treatment of such.  On evaluation, range of motion of the 
cervical spine revealed forward flexion to 58 degrees, 
backward extension to 42 degrees, lateral flexion to 35 
degrees, and lateral rotation to 48 degrees.  There was no 
swelling, tenderness, or circulatory disturbance of the neck.  
The diagnosis was residuals of injury of the cervical spine.  
X-ray studies of the cervical spine revealed early changes of 
diffuse idiopathic skeletal hyperostosis with moderate facet 
hypertrophy at C3-4.

VA medical records from 1992 to 1995 show continued 
complaints of and treatment of chronic neck pain and 
stiffness.  A CT scan revealed cervical spondylosis from C3-4 
through C5-6 with bilateral neural foraminal stenosis and 
facet hypertrophy.  Assessments included chronic neck pain 
and cervical degenerative joint disease.

At a September 1995 VA examination, the examiner noted that 
the veteran was wearing a neck collar.  However, the examiner 
only evaluated the lumbar spine on examination.

VA medical records from September 1995 to September 1996 show 
the veteran reported a history of longstanding cervical 
radiculopathy with neck pain.  The diagnosis was cervical 
degenerative joint disease and foraminal stenosis at C4-6.

At his February 1996 hearing, the veteran testified that his 
neck injury occurred in service at the same time as his 
service-connected back injury and he experienced neck 
contractions and used a water traction device to stretch his 
neck.

Private medical records show that the veteran received 
treatment in August and September 1996 and gave a history of 
injuring his back and neck during service.  The diagnosis was 
degenerative joint disease of the cervical spine.

VA physical therapy notes and medical records from October 
1996 to August 1998 indicates that the veteran had a history 
of chronic cervical radiculopathy with CT scan evidence of 
degenerative joint disease and facet hypertrophy and 
recommended treatment included exercise, use of TENS unit, 
massage, ice, and heat.  The assessments included cervical 
radiculopathy, cervical spondylosis with radicular symptoms, 
and C2-3, C6-7 degenerative disc disease spondylosis.

At his June 1999 videoconference hearing, the veteran 
testified that he injured his neck while performing physical 
training during service and that he was hospitalized for more 
than one month.

To the extent that the veteran contends that his current neck 
disability is related to his claimed incident in service, 
such allegations are lay speculation on medical issues 
involving the etiology of a disability and does not bear 
directly and substantially to the claim on appeal and are not 
material.  See Pollard v. Brown, 6 Vet.App. 11  (1993) 
(pursuant to Espiritu v. Derwinski, 2 Vet.App. 492 (1992), 
lay testimony attempting to diagnose frostbite or arthritis 
in service held to be not competent evidence for such purpose 
and thus not material); see also Moray v. Brown, 5 Vet.App. 
211 (1993) (lay assertions of medical causation cannot serve 
as the predicate to reopen a claim under 38 U.S.C.A. § 5108 
(1991)).  Lay assertions of medical causation cannot suffice 
to reopen a claim under 38 U.S.C.A. § 5108.  Wilkinson v. 
Brown, 8 Vet.App. 263, 268 (1995).  More importantly, his 
recent statements are repetitive of his prior claim.  This 
evidence is not new. 

The Board finds that the veteran's testimony and the VA and 
private medical records are all cumulative of that which was 
before the RO at the time of the April 1987 decision.  See 
Reid v. Derwinski, 2 Vet.App. 312 (1992).  None of the 
evidence submitted since the April 1987 denial is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  At the time of the April 
1987 rating decision, the records established that the 
veteran had a current diagnosis of chronic cervical 
arthralgia and with x-ray evidence of degenerative changes of 
the cervical spine.  However, there was a lack of competent 
evidence linking the diagnosis to the veteran's service.  The 
evidence submitted does not change the prior evidentiary 
defects.  There is a diagnosis of cervical disability, but 
such disorder has not been related to the veteran's service.  
His assertions of an inservice injury are repetitive of his 
prior claim and his assertion of a relationship between the 
post service diagnosis and the claimed injury is not 
competent evidence.  Accordingly, the Board concludes that 
the veteran has not submitted new and material evidence to 
reopen the previously denied claim for service connection for 
residuals of a neck injury.


ORDER

The veteran's petition to reopen his claim for service 
connection for residuals of a neck injury is denied.



REMAND

The Board observes that the most recent thorough VA 
examination of the veteran's service-connected low back 
disorder was in September 1995, and does not comply with the 
standards estqblished in DeLuca.  Accordingly, this case is 
REMANDED for the following:

1.  The RO should schedule the veteran 
for a VA orthopedic examination.  The 
claims folder and a copy of this remand 
should be made available to the examiner.  
The examiner should evaluate the 
veteran's low back disability in 
compliance with DeLuca v. Brown,  8 Vet. 
App. 202 (1995). 

2.  The General Counsel, in representing 
VA before the Court, has noted that the 
regional office has duties.  Pursuant to 
38 C.F.R. § 3.655 (1998), when the 
claimant without good cause fails to 
report for examination, the claim will be 
denied.  However, the Secretary must show 
a lack of good cause for failing to 
report.  Further, VA has a duty to fully 
inform the veteran of the consequences of 
the failure to undergo the scheduled 
examination.  The regional office must 
comply with all notification requirements 
regarding the duty to report and the 
failure to report for examination.  This 
remand serves as notification of the 
regulation.

Following completion of these actions, the RO should review 
the claim.  Thereafter, in accordance with the current 
appellate procedures, the case should be returned to the 
Board for completion of appellate review.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran may submit additional evidence and argument.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals


 

